Order entered March 26, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00965-CR

                               ANTWAUNN DISMUKE, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-51584-U

                                               ORDER
        On February 14, 2014, we ordered court reporter Peri Wood to file, within fifteen days, a

supplemental record containing State’s Exhibit nos. 1 and 2, DVDs. To date, Ms. Wood has

neither filed the exhibits nor communicated with the Court regarding the status of the exhibits.

        Accordingly, e ORDER court reporter Peri K. Wood to file, within TEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 1 and 2, DVDs. If the

supplemental record containing the exhibits is not filed within the time specified, the Court will

utilize the available remedies to obtain the exhibits, including ordering that Peri Wood not sit as

a court reporter until she files the exhibits in this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri K. Wood, official

court reporter, 291st Judicial District Court; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE